                       IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF ARKANSAS
                               FORT SMITH DIVISION



SHANDY N. GLIDEWELL                                                            PLAINTIFF

v.                                    CIVIL NO. 18-02010

NANCY A. BERRYHILL, Commissioner                                               DEFENDANT
Social Security Administration


                                MEMORANDUM OPINION

       Plaintiff, Shandy N. Glidewell, brings this action under 42 U.S.C. § 405(g), seeking

judicial review of a decision of the Commissioner of Social Security Administration

(Commissioner) denying her claim for a period of disability, disability insurance benefits

(“DIB”), and supplemental security income (“SSI”) benefits under Titles II and XVI of the

Social Security Act (hereinafter “the Act”), 42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A). In

this judicial review, the court must determine whether there is substantial evidence in the

administrative record to support the Commissioner’s decision. See 42 U.S.C. § 405(g).

       Plaintiff protectively filed her applications on April 4, 2015, alleging an inability to

work since August 15, 2014, due to PTSD, panic disorder, and major depression. (Tr. 63, 287).

An administrative hearing was held on September 10, 2015, at which plaintiff appeared with

counsel and testified. (Tr. 34-56).

       By written decision dated March 30, 2017, the ALJ found that during the relevant time

period, Plaintiff had an impairment or combination of impairments that were severe: obesity,

iron deficiency anemia, major depressive disorder, post-traumatic stress disorder, and panic

disorder. (Tr. 60, 66-67). However, after reviewing all of the evidence presented, the ALJ


                                               1
determined that Plaintiff’s impairments did not meet or equal the severity of any impairment

listed in the Listing of Impairments found in Appendix I, Subpart P, Regulation No. 4. (Tr. 66-

68). The ALJ found Plaintiff retained the residual functional capacity (RFC) to:

       [P]erform light work as defined in 20 CFR 404.1567(b) and 416.967(b)
       except the claimant can work in an environment in which there is only
       incidental contact with coworkers and supervisors, and in which there is no
       contact with the general public. The claimant can perform work where the
       complexity of tasks is learned and performed by rote, with few variables
       and little use of judgement, and where the supervision required is simple
       direct and concrete.
(Tr. 68). With the help of a vocational expert, the ALJ found Plaintiff would be unable to

perform any of her past relevant work but would be able perform the representative occupations

of a price marker or plastics molding machine tender, and at the lower sedentary level could

also perform as a small products assembler or document preparer. (Tr. 73-74).

       Subsequently, Plaintiff filed this action. (Doc. 1). This case is before the undersigned

pursuant to the consent of the parties. (Doc. 7). Both parties have filed appeal briefs, and the

case is now ready for decision. (Docs. 14, 15).

       This Court’s role is to determine whether the Commissioner’s findings are supported

by substantial evidence on the record as a whole. Ramirez v. Barnhart, 292 F. 3d 576, 583 (8th

Cir. 2002). Substantial evidence is less than a preponderance, but it is enough that a reasonable

mind would find it adequate to support the Commissioner’s decision. The ALJ’s decision must

be affirmed if the record contains substantial evidence to support it. Edwards v. Barnhart, 314

F.3d 964, 966 (8th Cir. 2003). As long as there is substantial evidence in the record that

supports the Commissioner’s decision, the Court may not reverse it simply because substantial

evidence exists in the record that would have supported a contrary outcome, or because the

Court would have decided the case differently. Haley v. Massanari, 258 F.3d 742, 747 (8th

Cir. 2001). In other words, if after reviewing the record, it is possible to draw two inconsistent

                                                2
positions from the evidence and one of those positions represents the findings of the ALJ, the

decision of the ALJ must be affirmed. Young v. Apfel, 221 F.3d 1065, 1068 (8th Cir. 2000).

       Plaintiff brings the present appeal claiming the ALJ erred in his RFC findings, arguing

that his RFC determination was inconsistent with the record, and the ALJ’s step five findings

were therefore also erroneous. (Doc. 14). The Court has reviewed the entire transcript and the

parties’ briefs.   For the reasons stated in the ALJ’s well-reasoned opinion and in the

Government’s brief, the Court finds Plaintiff’s arguments on appeal to be without merit and

finds the record as a whole reflects substantial evidence to support the ALJ’s decision.

Accordingly, the ALJ’s decision is hereby summarily affirmed and Plaintiff’s Complaint is

dismissed with prejudice. See Sledge v. Astrue, 364 Fed. Appx. 307 (8th Cir. 2010)(district

court summarily affirmed the ALJ).

       IT IS SO ORDERED this 28th day of March 2019.

                                            /s/ Erin L. Wiedemann
                                            HON. ERIN L. WIEDEMANN
                                            UNITED STATES MAGISTRATE JUDGE




                                              3
